Citation Nr: 9916043	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for psoriasis claimed as 
due to exposure to Agent Orange.

Entitlement to service connection for diabetes claimed as due 
to exposure to Agent Orange.

Entitlement to service connection for peripheral neuropathy 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1966 
to February 1969, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran currently has a bilateral hearing loss 
disability which may reasonably be related to noise exposure 
that occurred during his active service.

2.  The veteran's service medical records contain no 
reference to treatment for psoriasis, diabetes or peripheral 
neuropathy.

3.  The veteran was diagnosed with psoriasis, diabetes and 
peripheral neuropathy several years after separation from 
active service.

4.  The veteran's peripheral neuropathy has been related to 
his diabetes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim for service connection for psoriasis, 
claimed as a residual of exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for diabetes, 
claimed as a residual of exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110, (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  However, the threshold question in any claim for VA 
benefits is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  To 
establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the reasons that follow, the Board finds that the 
evidence supports the veteran's claim for service connection 
for bilateral hearing loss, but that his claims for service 
connection for psoriasis, diabetes and peripheral neuropathy 
are not well grounded, and must be denied on this basis.

I.  Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

At the time of his March 1965 entrance examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
-5
-5
LEFT
5
-5
-5
15
15

The above results do not reflect that the veteran suffered a 
hearing loss disability for VA purposes at the time of his 
entrance examination.

At the time of his February 1969 separation examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
20
LEFT
10
5
0
-
35

The audiological test was repeated, and reflected 
substantially similar results.  While these results likewise 
do not reflect a hearing loss disability for VA compensation 
purposes, they do show a decrease in hearing acuity.

In April 1998, the veteran was afforded a hearing before an 
RO hearing officer.  He related that he believed that as a 
result of noise exposure during his active service, he has a 
current hearing loss disability.  Specifically, the veteran 
related that in his capacity as a supply sergeant in Vietnam 
he would repair and test weapons.  Other in-service ear 
complaints were also related, and are substantiated by 
service medical records.

In June 1998, the RO afforded the veteran an audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
55
LEFT
20
30
50
55
60

Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.  The above results do reflect a 
bilateral hearing loss disability for VA compensation 
purposes.  In June 1998, the veteran was afforded an ear, 
nose and throat VA examination.  The veteran related that he 
had noted decreased hearing and constant tinnitus dating back 
to his service in Vietnam.  The examiner diagnosed the 
veteran with bilateral neurosensory hearing loss and tinnitus 
dating back to the veteran's service in Vietnam.  

Ultimately, the veteran did not display a hearing loss 
disability at any time during service or at his separation.  
However, the lack of any evidence of hearing loss disability 
in service or at separation is not fatal to the veteran's 
claim.  Laws and regulation do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. § 3.385 
to show a current hearing loss disability for VA purposes and 
whether there is a medically sound basis to attribute the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (Court):

Where the regulatory threshold 
requirement for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results that meet the 
criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in test 
thresholds in service, though still not 
meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces finding meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a 
medically sound basis to attribute the 
post-service findings to the injury in 
service, or whether the they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993)(quoting from a 
brief of the VA Secretary.)

In this claim the veteran did clearly display a loss of 
hearing acuity from the time of his entrance examination to 
the time of his separation examination, and the veteran has 
related that he was exposed to loud noises during service.  
Further, the examiner who performed the June 1998 ear, nose 
and throat examination lent credence to the veteran's 
reported history, and ultimately established a nexus between 
a current hearing loss disability and in-service noise 
exposure.  Finally, the Board would note parenthetically that 
the RO granted service connection for tinnitus on the basis 
of the above VA examinations.  In light of the above, the 
Board finds that service connection for bilateral hearing 
loss is warranted.

II.  Agent Orange

With respect to a chronic disability subject to presumptive 
service connection, such as diabetes, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
service connection.  See Traut v. Brown, 6 Vet.App. 498, 502 
(1994).  

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.307(a)(6)(1998).  Secondly, the veteran must be 
diagnosed with one of the following diseases within certain 
specified periods:

-chloracne or other acneform disease consistent with 
chloracne
-Hodgkin's disease
-multiple myeloma
-non-Hodgkin's lymphoma
-acute and subacute peripheral neuropathy
-porphyria cutanea tarda 
-prostate cancer
-respiratory cancers (cancer of the lung, bronchus, 
larynx, or 
trachea)
-soft-tissue sarcoma (which includes the following:)  
	Adult fibrosarcoma
	Dermatofibrosarcoma protuberans
	Malignant fibrous histiocytoma
	Liposarcoma
	Leiomyosarcoma
	Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
	Rhabdomyosarcoma
	Ectomesenchymoma
	Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
	Proliferating (systemic) angioendotheliomatosis
	Malignant glomus tumor
	Malignant hemangiopericytoma
	Synovial sarcoma (malignant synovioma)
	Malignant giant cell tumor of tendon sheath
	Malignant schwannoma, including malignant 
schwannoma with 		rhabdomyoblastic 
differentiation (malignant Triton tumor), 	
	glandular and epithelioid malignant schwannomas
	Malignant mesenchymoma
	Malignant granular cell tumor
	Alveolar soft part sarcoma
	Epithelioid sarcoma
	Clear cell sarcoma of tendons and aponeuroses
	Extraskeletal Ewing's sarcoma
	Congenital and infantile fibrosarcoma
	Malignant ganglioneuroma

38 C.F.R. §§ 3.307 (6), 3.309 (e) (1998).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The veteran's DD 214 reflects that he received the Vietnam 
Service Medal as well as another decoration that reflected 
Vietnam service, and his service dates do place the veteran 
in Vietnam during the Vietnam War.  

The veteran's service medical records contain no reference to 
treatment for psoriasis, diabetes or peripheral neuropathy.  
In particular, his February 1969 separation examination is 
silent as to these conditions.  His claims file is replete 
with references to fairly current treatment for psoriasis, 
diabetes mellitus and peripheral neuropathy.  The earliest 
treatment record for psoriasis of record is dated in 1987.  A 
February 1997 VA treatment record noted that the veteran then 
had a 15-year history of insulin dependent diabetes.  Other 
VA treatment records reflect that the veteran has peripheral 
neuropathy and other physical problems as a result of his 
diabetes.

In April 1998, the veteran was afforded a hearing before an 
RO hearing officer.  The veteran related that he had some 
form of a skin disorder during his service, particularly 
during his service in Vietnam.  He stated that a medic told 
him to sun bathe, but that treatment did not help skin 
symptomatology.  He also stated that after service he saw a 
private physician for his skin complaints, but he could not 
recall the physician's name, and that most recently he had 
used VA treatment for his skin symptomatology.  The veteran 
also stated that his diabetes was diagnosed about 15 years 
previously, and his peripheral neuropathy about three or four 
years previously.

In light of the above, the Board finds that the veteran's 
claims for service connection for psoriasis, diabetes and 
peripheral neuropathy are not well grounded.  Initially, the 
Board notes that the record does not reveal, nor does the 
veteran contend, that diabetes was diagnosed in service or 
within one year following separation from service.  
Accordingly, service connection for diabetes cannot be 
presumed under direct service connection.  Likewise, neither 
psoriasis nor diabetes are diseases for which service 
connection may be presumed for exposure to Agent Orange.  In 
addition, the Board would note that competent medical 
evidence has not been submitted that would establish a nexus 
between any current diagnosis of psoriasis and diabetes to 
any possible exposure to Agent Orange.  Only the veteran has 
established any possible relationship.  However, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Finally, the Board does acknowledge that acute and subacute 
peripheral neuropathy are diseases for which service 
connection may be presumed due to exposure to Agent Orange.  
However, clinicians in this claim have not diagnosed the 
veteran with either of these two forms of peripheral 
neuropathy, and indeed, clinicians have related such to the 
veteran's nonservice-connected diabetes.  In light of the 
above, the Board must find that these claims are not well 
grounded, and must be denied on this basis.

In denying the claims as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for psoriasis is denied.

Service connection for diabetes is denied.

Service connection for peripheral neuropathy is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

